Citation Nr: 1736201	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-08 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for Grave's disease. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for Chiari malformation.  

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for syringomyelia.  

4.  Entitlement to service connection for syringomyelia.  

5.  Entitlement to service connection for a tailbone condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1994 to February 2002 with subsequent service in the Navy Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the VA Regional Office (RO) in Los Angeles, California, that denied reopening a claim for entitlement service connection for Grave's disease with secondary syringomyelia and Chiari malformation, and denied entitlement to service connection for a tailbone condition.  

The Board notes that it is required to consider the question of whether new and material evidence has been received to reopen claims without regard to the RO's determination.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Based on the evidence of record, the Board has recharacterized the issues as seen on the title page.  

The Veteran testified at a Board videoconference hearing in February 2015 and a copy of that transcript has been associated with the claims file.

In a May 2015 decision, the Board remanded the appeal for further development.  

This claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals documents that are either duplicative or irrelevant to the issues on appeal.
The issue of entitlement to service connection for syringomyelia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a rating decision issued in July 2005, the RO denied the Veteran's claim for entitlement to service connection for Grave's disease with secondary syringomyelia and Chiari malformation; this decision was not appealed and became final.

2.  Evidence submitted since the July 2005 rating decision is duplicative, cumulative, and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for Grave's disease.  

3.  Evidence submitted since the July 2005 rating decision is duplicative, cumulative, and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for Chiari malformation.

4.  Evidence submitted since the July 2005 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for syringomyelia.  

5.  The Veteran does not have a current diagnosis of a tailbone disability.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2016).

2.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for Grave's disease.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

3.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for Chiari malformation.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

4.  New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for syringomyelia.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).

5.  The criteria for service connection for a tailbone disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

As previously noted, the Veteran was provided an opportunity to set forth her contentions before a Veterans Law Judges in February 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens, supra.  

The Board also finds that that the RO has substantially complied with the May 2015 Board remand directives which included obtaining outstanding VA treatment records and verifying the Veteran's dates of training during her service in the Navy Reserve.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156 (a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Historically, the Veteran filed a claim for Grave's disease in March 2005.  In a July 2005 rating decision the RO denied the Veteran's claim for Grave's disease with secondary syringomyelia and Chiari malformation.  The RO explained that the evidence did not show that the claimed condition had incurred in, or was aggravated by, military service or that the condition had manifested itself to a compensable degree within one year following the Veteran's separation from service.  The Veteran was notified of this decision by way of a July 18, 2005, letter.  The Veteran did not appeal this decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156 (b) (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

As discussed below, the Board acknowledges that after the July 2005 rating decision, the Veteran's service treatment records from her period of Reserve period of service were added to the claims file.  In this regard, 38 C.F.R. § 3.156 (c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156 (c)(1)(i) (2016).  However, as will also be discussed below, the Veteran's service treatment records from her Reserve period of service are not relevant to the claim to reopen.  Thus, the July 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

The relevant evidence of record at the time of the July 2005 rating decision included the service treatment records from the Veteran's period of active duty; VA treatment records dated July 2004 to July 2005; and the March 2005 claim in which the Veteran reported that she had been diagnosed with Grave's disease by the VA, she had complained about major joint pain (bilateral shoulders, elbows, wrist, hips, knees and ankles) since discharge and the VA had told her she has had this condition for a long time.  

The Veteran filed a claim to reopen in August 2009.  The relevant evidence associated with the claim file since the July 2005 rating decision includes VA treatment records dated April 2004 to March 2007; service treatment records from the Veteran's period of Reserve service which are absent of any complaints, treatment or diagnosis of Grave's disease with secondary syringomyelia and Chiari malformation and any complaints or treatment following a fall; a March 2011 statement in which the Veteran reported that her symptoms of her Chiari malformation began to surface while on active duty; the February 2015 Board hearing in which the Veteran testified that her symptoms began after a fall during weekend drills in March 2004; and a Defense Finance and Accounting Services (DFAS) report showing the Veteran served on a period of INACDUTRA from March 6, 2004 to March 7, 2004.  

The Board acknowledges the March 2011 statement in which the Veteran reported that her they symptoms of her Chiari malformation began to surface while on active duty.  However, the Board finds that the RO considered this contention in the July 2005 rating decision as the Veteran had previously asserted having symptoms during service and the RO concluded that the evidence at the time did not show that the claimed condition had incurred in service.  

The Board does find that some of the evidence of record received since the July 2005 rating decision is new in that it was not previously considered, particularly the Veteran's lay statements regarding the fall during a period of INACDUTRA in March 2004.  

The Board notes that service connection may be granted for an injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131.  In other words, service connection is available for injuries but not diseases sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  
Here, the evidence of record associated with the claims file since the July 2005 rating decision does not show that the Veteran's Grave's disease or Chiari malformation was caused by an injury during a period of INACDUTRA.  Instead, Grave's disease is a syndrome usually of autoimmune origin and Chiari malformation is a congenital anomaly.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 534, 1098 (32nd ed. 2012); see also 38 C.F.R. § 20.903(b)(2) (notice to the appellant is not required if the Board uses a recognized medical treatise or medical dictionary for the limited purpose of defining a medical term and that definition is not material to the Board's disposition of the appeal).  Therefore, while some of the evidence associated with the claims file since July 2005 is new, it is not material as it does not raise a reasonable possibility of substantiating the claims Grave's disease or Chiari malformation.  

In regards to reopening the previously denied claim of entitlement to service connection to syringomyelia, the Board again notes the Veteran's testimony regarding a fall during a period of INACDUTRA.  The Board notes that syringomyelia may be of developmental origin, or arise secondary to tumor, trauma, infarction, or hemorrhage or be of unknown cause.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1858.  Therefore, the Board finds that the Veteran's reported fall during a period of INACDUTRA raises a reasonable possibility of substantiating the claim as syringomyelia may be secondary to trauma.  As new and material evidence has been received, the previously denied claim of entitlement to service connection for syringomyelia is reopened.

Service Connection

The Veteran contends that she has a tailbone disability that is related to a fall during a period of INACDUTRA in March 2004.  See February 2015 Board Hearing Transcript.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016). 
Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (21) and (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).

Turning to the evidence of record, the Veteran's service treatment records from her period of active duty and from her period of Reserve duty are absent of any complaints, treatment or diagnosis of a tailbone condition.  

VA treatment records dated April 2004 to March 2017 reveal a July 2008 VA treatment record shows that the Veteran reported coccyx pain.  A July 2009 VA treatment record shows that the Veteran reported pain since a fall in 2004.  She reported that while working as a cook, she was carrying frozen chicken when she fell straight down onto a concrete floor with extreme pain onto the coccyx.  The Veteran's VA treatment records are otherwise absent of a diagnosis of the coccyx/tailbone.  

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has a current diagnosis of a tailbone/coccyx disability.  

The only evidence of record that the Veteran has a current diagnosis is the lay assertions of record.  However, the diagnosis of a disability of the tailbone/coccyx falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report her symptoms any opinion regarding whether she has currently diagnosed disability of the tailbone/coccyx requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Identifying disease processes of the musculoskeletal system requires medical expertise.  As such, the Board assigns no probative weight to the lay assertions of record that the Veteran currently has a diagnosed disability of the tailbone/coccyx.  

In regards to the Veteran's treatment for coccyx pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board also notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for Grave's disease is not reopened.

As new and material evidence has not been received, the previously denied claim of service connection for Chiari malformation is not reopened.

As new and material evidence has been received, the previously denied claim of service connection for syringomyelia is reopened, the appeal is granted to this limited extent.

Entitlement to service connection for a tailbone condition is denied.  






REMAND

The Veteran contends that her syringomyelia is due to a fall she suffered during a period of INACDUTRA in March 2004.  The Veteran also contends that her symptoms began shortly after her reported fall.  

Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24) (West 2014); 38 C.F.R. § 3.6 (a) (2016).  The Board notes that syringomyelia may be of developmental origin, or arise secondary to tumor, trauma, infarction, or hemorrhage or be of unknown cause.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1858.  Based on the Veteran's lay testimony of record and that syringomyelia can be due to trauma, the Board finds that the low threshold of McLendon has been met and the Veteran should be afforded a VA examination to determine the nature and etiology of her syringomyelia.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of her syringomyelia.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.
The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's syringomyelia is related to her military service, to include her reported in-service fall?

For purposes of providing the opinion, the examiner should presume that the Veteran's reports of an in-service fall are credible.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


